Title: Statement of Account with Jones & Kain, with Jefferson’s Order, 23 December 1802
From: Jones & Kain
To: Jefferson, Thomas


          
          
            
              1802
              His Excellency Thos. Jefferson Esqr. President UStates
            
            
              
              Dr. To Jones & Kain
              
              
            
            
              Sepr. 13.
              To Mending a pump Handle
              $ 1
              —
            
            
              Octr. 6.
              To 2 Removes
              
              25
            
            
              Decr. 23.
              To a New Body to the pheaton Lined with Moroco
              35
              —
            
            
              phaeton 35.
              To 58 feet of molding and 6 Scrolls
              32
              —
            
            
              32.20 
              To painting and Silvering the Carriage and  Wheels
              20
              —
            
            
              87 harness 23.
              To a New Bridle with plated mounting a New Collar with Harness Tugs and Straps with plated Buckles a new pair of Shaft Tugs, a new pair of Traces mending the Butcher and Back band and 2 new loops
              }
              23
              —
            
            
              
              To a piece of plated molding to the Sulkey
              
              75
            
            
              
              To mending the Sulkey Harness
              1
              50
            
            
              
              To a Sett of wheels to the Markett Waggon
              40
              —
            
            
              
              To Repairing the Harness of Do.
               
              50
            
            
              
              
              $ 154
              —
            
          
          [Order by TJ:]
          Mr. Barnes will be pleased to pay the amount 154. Dollars. 
           
            Th: Jefferson Jan. 4. 1803
          
        